Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 095714-1350
Filling Date: 11/16/20
Priority Date: 11/27/2018
Inventor: Lu et al
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 in line 1 recites “adhesive layer in in contact.” However, it should be “adhesive layer in contact.”
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second gate structure; the first FinFET further includes a third source/drain epitaxial layer disposed on the first source/drain epitaxial layer of one of the two first fin structures and the first source/drain epitaxial layer of another of the two first fin structures, and disposed on an upper portion of the first etch-stop layer, and
 the second FinFET further includes a fourth source/drain epitaxial layer disposed on the second source/drain epitaxial layer of one of the two second fin structures and the second source/drain epitaxial layer of another of the two second fin structures, and disposed on an upper portion of the second etch-stop layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 8 in lines 11-12 recites “the first source/drain epitaxial layer of another of the two first fin structures”. However, it is not clear from this claim language that the another means the second FinFET or not.

Claim 8 in lines 15-16 recites “the second source/drain epitaxial layer of one of the two second fin structures and the second source/drain epitaxial layer of another of the two second fin structures”. However, it is not clear from this claim language that the another means the first FinFET or not.

Claims 9-15 are also rejected under 112 2nd rejection since these are dependent from claim 8.

Claim 16 in lines 2-3 recites “a channel region” two times. However, it is not clear that the both “a channel region” are same or not.

Claim 16 in lines 7 and 9 recites “a dielectric layer” and “the etch stop layer”. However, it is not understood from the claim language that the dielectric layer and the etch stop layer are the same layer or not.

Inasmuch as understood in light of 112 2nd rejection, the art rejection as follows-


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 3-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Kim et al (US 2016/0027918 A1).

Regarding claim 1, Kim discloses a semiconductor device (Figs, 8, 13), comprising: a first source/drain epitaxial layer 384 (Para. 83, left) disposed at a source/drain region SR (Para. 48) of a first fin structure ACT (Para. 48); a second source/drain epitaxial layer 384 (right) disposed at a source/drain region DR (Para. 48) of a second fin structure ACT (right); an etch-stop layer 400 (Para. 77) covering part of the first DR and second SR source/drain epitaxial layers; and a third source/drain epitaxial layer 386 (Para. 83) disposed on the first 384 (left) and second 384 (right) epitaxial layers and disposed on an upper portion (Fig. 13B, element 386 is on the upper portion of element 400 in the bottom) of  the etch-stop layer 400.  

Regarding claim 2, Kim discloses the semiconductor device of claim 1, wherein the third source/drain epitaxial layer 386 is disposed in recesses SR, DR, 350 (Para. 101) formed in the first 384 (left) and second 384 (right) source/drain epitaxial layers.  


Regarding claim 3, Kim discloses the semiconductor device of claim 1, further comprising a conductive contact 440 (Para. 113) disposed on the third source/drain epitaxial layer 386.
  
Regarding claim 4, Kim discloses the semiconductor device of claim 3, further comprising a silicide layer 430 (Fig. 13D, Para. 88) disposed between the third source/drain epitaxial layer 386 and the conductive contact 440.  

Regarding claim 5, Kim discloses the semiconductor device of claim 4, wherein the silicide layer 430 includes titanium silicide (Para. 88).  

Regarding claim 6, Kim discloses the semiconductor device of claim 1, wherein the third source/drain epitaxial layer 386 has a different composition (Para. 105, 50%-90% Ge concentration) than the first and second source/drain epitaxial layers 384 (Para. 105, 25%-50% Ge concentration).  

Regarding claim 7, Kim discloses the semiconductor device of claim 6, wherein: the first 384 (left), second 384 (right) and third source/drain 386 epitaxial layers contain germanium, and a concentration of germanium in the third source/drain epitaxial layer (Para. 105, 50%-90% Ge concentration) is higher than a concentration of germanium in the first and second source/drain epitaxial layers 384 (Para. 105, 25%-50% Ge concentration).  

Regarding claim 16, Kim discloses a semiconductor device (Figures 8, 13), comprising: a gate structure 420 (Para. 77) disposed over a channel region CHR (Para. 56) of a first fin structure (where 315 is pointed) and a channel region CHR of a second fin structure (underneath element 319); a first epitaxial layer 384 (Para. 83) disposed at a source/drain region 380 (with 315, Para. 77) of the first fin structure (where 315 is pointed); a second epitaxial layer 384 (with 319) disposed at a source/drain region 380 (with 319) of the second fin 319 structure; 
a third epitaxial layer 386 (Para. 83); and 
a dielectric layer made of silicon nitride 400 (Paras. 113, 390) and covering part of the first 384 and second 384 source/drain epitaxial layers 380, wherein:
 the third epitaxial layer 386 is disposed on upper portions of the etch-stop layer 400 (on the bottom portion top surface) and on the first 384 and second 384 epitaxial layers.  

Regarding claim 17, Kim discloses the semiconductor device of claim 16, further comprising a conductive contact 440 (Para. 113) disposed on the third source/drain epitaxial layer 386.  

Regarding claim 18, Kim discloses the semiconductor device of claim 17, further comprising a silicide layer 430 (Para. 88) disposed between the third source/drain epitaxial layer 386 and the conductive contact 440.  

Regarding claim 19, Kim discloses the semiconductor device of claim 18, wherein the conductive contact includes an adhesive layer 422 (Para. 112, TiN) and a main metal layer 444 (Para. 113, W) made of a different material than the adhesive layer 422.  

Regarding claim 20, Kim discloses the semiconductor device of claim 19, wherein the adhesive layer 422 in in contact with the third epitaxial layer.

Remark
Examiner will search the claims 8-15 after 112 2nd rejection is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896